Bloodworth, J.
1. A nonsuit should not be granted unless “the plaintiff fails to make out a prima facie case, or if, admitting all the facts proved and all reasonable deductions from them, the plaintiff ought not to recover.” Civil Code of 1910, § 5942.
2. In this case, there being evidence upon which a'jury could have based a verdict for the plaintiff,’ the trial judge erred in granting a nonsuit. Bryan v. Watson, 20 Ga. 480 (51); East & West R. Co. v. Sims, 80 Ga. 807 (6 S. E. 595) ; Vickers v. A. & W. P. R. Co., 64 Ga. 306.

.Judgment reversed.


Broyles, P. J., and Jenlcins, J., concur.